Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 1 of 32



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division

  LEVY SIMON and YOUSELINIE
  PIERRE SIMON, as Personal
  Representatives of the Estate of
  JUVON LEROY SIMON,

         Plaintiff,
  v.

  CITY OF FLORIDA CITY, a municipality
  within the State of Florida, and
  DETECTIVE FRANTZ HARDY
  individually and in his capacity
  as a City of Florida City Police Officer,
  DETECTIVE AURIZ LEZA, individually
  and in his capacity as a City of Florida City
  Police Officer, and DETECTIVE MARCUS
  TERRY, individually and in his capacity
  as a City of Florida City Police Officer,


       Defendants.
  _________________________________/

                                         COMPLAINT

         The Plaintiffs, LEVY SIMON and YOUSELINE PIERRE-SIMON, (collectively

  “Plaintiff” or “SIMON”) as Personal Representatives of the Estate of JUVON LEROY

  SIMON (“JUVON”) sues the Defendants, CITY OF FLORIDA CITY (“CITY”), and Florida

  City Police Detective FRANTZ HARDY (“HARDY”), DETECTIVE AURIZ LEZA (“LEZA”)

  and DETECTIVE MARCUS TERRY (“TERRY”) and alleges:

                                      Nature of the Case

  1.     This lawsuit presents claims for damages for the wrongful death of 23-year-old

         JUVON, brought by SIMON, as Personal Representatives of his Estate, on

         behalf of the estate and his statutory survivors.

                                                  1
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 2 of 32



  2.    This action alleges violations of civil rights and other state and federal laws which

        resulted in JUVON’s death on May 30, 2018.

  3.    This suit asserts that the Defendants acted illegally, improperly, and negligently

        in that the acts and/or omissions of the CITY, its Police Department, its police

        officers, detectives and police supervisors created an atmosphere of hostility and

        harassment against citizens, including JUVON.

  4.    Further, this lawsuit alleges that on May 30, 2018, Defendant HARDY while

        doing his job, unjustifiably and without provocation shot and killed JUVON. Said

        shooting was illegal, negligent, and improper.

  5.    As more particularity alleged herein, Defendant CITY, its elected officials, police

        department, and police officers are legally liable for JUVON’s death because of

        their pattern and practice of failing to properly hire, train, supervise, discipline,

        and/or retrain their police force in a manner consistent with the protections

        afforded under the Constitution of the United States of America, federal statutes,

        and Florida law.

  6.    This lawsuit asserts that the City and its police officers named herein were

        deliberately indifferent to the rights of the public, including JUVON, in failing to

        have proper protocols for police encounters and the use of force during the police

        encounter, and in ignoring the rights of its citizens, including JUVON. In so doing,

        Defendants failed to establish or execute a reasonable review of policy for the

        consideration and redress of citizen’s complaints against police officers. Such

        failure resulted in police officers operating on a day-to-day basis without any real

        concern for internal supervisory review so that “street justice” became



                                        Page 2 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 3 of 32



        commonplace. This failure resulted in an atmosphere of invulnerability for the

        members of the police force. The CITY’s dereliction of its governmental function

        all culminated in the shooting of JUVON at 1:11 p.m. on Wednesday afternoon,

        May 30, 2018 right outside his residence of 1406 NW 2nd Avenue, Apt. 4, Florida

        City, in Miami Dade County, Florida.

  7.    This suit further alleges that JUVON was killed after HARDY fired multiple shots,

        some from outside and through a closed door with three rounds hitting JUVON,

        even though immediately prior to the shooting, JUVON was not a threat to

        HARDY, LEZA, and TERRY, himself, or anyone else.

  8.    This suit further alleges that all of the Defendants conspired to cover up the

        unjustified and thus, unconstitutional shooting by manipulating their testimony to

        the investigators, and by spoliating critical evidence which would have

        impeached and contradicted their versions of the event as it truly occurred in an

        effort to avoid the filing of criminal charges by the Miami Dade County State

        Attorney’s Office and civil liability as well.

  9.    Plaintiff seeks damages against Defendants for violation of JUVON’s rights under

        the Fourth, Eighth and Fourteenth Amendments to the Constitution of the United

        States of America pursuant to 42 U.S.C. §1983, as well as other federal laws.

        Additionally, Plaintiff asserts state law claims of wrongful death, as well as

        demand trial by jury.

                                       Jurisdiction and Venue

  10.   This action for damages is brought to redress violations of federally-protected

        constitutional rights pursuant to 42 U.S.C. § 1983 and 1988, and the Fourth,



                                           Page 3 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 4 of 32



        Eighth and Fourteenth Amendments to the Constitution of the United States of

        America, along with supplemental state-law claims for wrongful death. There are

        conspiratorial counts under the federal and state tort claims.

  11.   This Court enjoys jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343(1), (3),

        and (4), 2201 and 2202; whereas 28 U.S.C. § 1367(a) grants the Court

        supplemental jurisdiction over the state-law claims.

  12.   Furthermore, an additional pendent claim under the laws of the State of Florida

        for wrongful death is being brought pursuant to Florida Statute §§768.16 –

        768.27 (Florida’s Wrongful Death Act”) and Fla. Stat. § 768.28 (Florida’s “Waiver

        of Sovereign Immunity in Tort Actions”).

  13.   Venue properly lies in the Southern District of Florida because all events giving

        rise to this action occurred in Miami-Dade County, Florida.

  14.   Notice of this claim has been provided to the Defendants in accordance with Fla.

        Stat. §768.28 and Plaintiff has satisfied all conditions precedent to bring this

        lawsuit. See statutory presuit letter attached as Exhibit A.

                                               The Parties

  15.   The Plaintiff, SIMON, is and at all times material hereto was an adult resident

        and citizen of the State of Florida.

  16.   SIMON is, pursuant to the laws of the State of Florida, the Personal

        Representative of the Estate of his adult son, JUVON, and is authorized by law to

        bring this action.

  17.   JUVON was, at the time of his death and at all times material hereto, a resident

        and citizen of the State of Florida.



                                         Page 4 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 5 of 32



  18.   JUVON died as a result of injuries sustained on or about May 30, 2018, when he

        was shot and killed by HARDY, a detective employed by the CITY.

  19.   Defendant CITY is responsible through its officers, employees, servants, and

        agents for enforcing the rules and regulations of Florida City, and for ensuring

        that its officers, employees, servants, and agents obey the laws of the United

        States of America and the State of Florida.

  20.   Defendant CITY at all times material hereto operated the Florida City Police

        Department (the “Department”).

  21.   Detectives HARDY was, at all times material hereto, duly appointed police

        officers of the Department, acting within the course and scope of their

        employment and/or acting under color of law, employed by the CITY. The actions

        of HARDY, as alleged herein were taken under the color of law employed by and

        serving under Defendant CITY.

  22.   Detective LEZA was, at all times material hereto, a duly appointed police officer

        of the Department, acting within the course and scope of his employment and/or

        acting under color of law, employed by the CITY. The actions of LEZA as alleged

        herein were taken under the color of law employed by and serving under

        Defendant CITY.

  23.   Detective TERRY was, at all times material hereto, a duly appointed police officer

        of the Department, acting within the course and scope of his employment and/or

        acting under color of law, employed by the CITY. The actions of TERRY as

        alleged herein were taken under the color of law employed by and serving under

        Defendant CITY.



                                        Page 5 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 6 of 32



                                  General Allegations

  24.   On or about Wednesday, May 30, 2018, at approximately 1:00 pm, Detective

        HARDY together with Detectives LEZA and TERRY were canvasing the area of

        NW 2nd Avenue and 14th Street in Florida City, Florida in an unmarked police

        vehicle.

  25.   At the time, JUVON was merely walking from his apartment complex in Florida

        City across the street to another apartment complex.

  26.   Upon recognizing JUVON from a prior encounter, Detective HARDY told his

        colleague to stop and positon the vehicle so that Detective HARDY could exit

        and confront JUVON. However, there was no reasonable suspicion to approach

        or confront JUVON and certainly no probable cause to arrest him.

  27.   JUVON was not acting suspiciously, he was not committing a crime, he was not

        carrying a weapon or anything that could reasonably appear to be a weapon; he

        was simply minding his own business.

  28.   As JUVON got closer to the apartment building, Defendant HARDY picked up his

        pace almost to a run while he was talking on a phone (or a radio). He continued

        to pursue JUVON into the apartment complex.

  29.   JUVON then entered Apt. #4 of 1406 NW 2nd Street, Florida City and closed –

        but did not lock - the door behind him with Defendant HARDY in brisk pursuit.

  30.   HARDY tried to open the door but was unable to gain access to the apartment.

        He then drew his firearm and fired two rounds through the door and was now

        able to open it. Once the door opened, he fired three more rounds at JUVON

        who was standing at least 6 feet away and sideways to Defendant HARDY.



                                       Page 6 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 7 of 32



  31.   HARDY unjustifiably and without provocation shot JUVON three times - as stated

        - on the left side.

  32.   JUVON was not armed. He did not display any sign of aggression towards

        HARDY when HARDY opened fire on JUVON. There was no direct, immediate

        threat to HARDY, any citizen or police officer. Indeed, inside the apartment were

        Defendant HARDY and JUVON and three other civilian witnesses, two of which

        were upstairs and did not witness the shooting; Breon Lester is the other witness

        who was downstairs and witnessed the shooting.

  33.   Rather than render first aid to JUVON, HARDY quickly exited the apartment, ran

        to the undercover police vehicle, retried a satchel and went back inside the

        apartment closing the door behind him.

  34.   Multiple police personnel responded to the scene as well as fire rescue who

        pronounced JUVON dead on the scene. The traditional police shooting

        investigation followed.

  35.   The Miami Dade Police Department (“MDPD”) investigated the shooting with the

        assistance of the City of Florida City Police Department.

  36.   The MDPD investigators took a lackadaisical and apparently purposeful bland

        statement from Mr. Lester clearly calculated to protect the shooting officer

        Defendant HARDY. Even in his sworn statement, Mr. Lester questioned why the

        MDPD investigators were hurried to finish the interview and were not asking him

        the right, relevant questions. His 30 minute interview ended with efforts by the

        interviewing investigator to get him to acknowledge that JUVON was known to

        carry firearms leaving out the most important question which was whether it



                                        Page 7 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 8 of 32



        appeared to Mr. Lester that it was necessary for Defendant HARDY to use

        deadly force against JUVON. Clearly, the investigator knew that no question was

        better than that question with a “no” for an answer which would have triggered a

        serious problem for Defendant HARDY.

  37.   Defendant HARDY refused to cooperate in the investigation and thus did not give

        a sworn statement with his account of what occurred.

  38.   Defendants LEZA and TERRY claimed to wye witness the shooting. However, if

        Mr. Lester is to be believed, they were not able to do so because the shooting

        took place inside the apartment. Mr. Lester’s testimony rings more true because

        there was no blood outside the apartment and 2 of the casings from the five

        rounds shot which were recovered outside of the apartment were made through

        a closed door and the other three recovered were from indie the apartment.

  39.   The sworn statements of Defendants LEZA and TERRY are shamefully,

        embarrassingly and purposefully short and obviously perjured, serving the

        interests of their fellow detective, HARDY.

  40.   After the shooting, Mr. Lester provided an affidavit which answered questions

        never answered by the MDPD homicide investigators. Exhibit B.

  41.   In short and in sum, Mr. Lester’s testimony is that he was present at Apt. 4 when

        the shooting occurred; that JUVON entered the apartment before he was shot;

        that he tried to close the door behind him and that JUVON was unarmed at the

        time. He has testified that someone was trying to open the door from the outside

        and he – Mr. Lester – never heard “Police”, “Stop” or anything else spoken by the

        individual outside of the apartment.



                                        Page 8 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 9 of 32



  42.   According to Mr. Lester, a minute or two after JUVON was shot and lay dying on

        the floor, he saw HARDY hurry out of the apartment and run towards the

        unmarked police vehicle, retrieve a small bag and ran back inside the apartment,

        all by himself. Defendant HARDY then closed the door behind him with no other

        officer inside the apartment. Shortly thereafter, HARDY came out holding a gun.

        That gun was either in the apartment before the shooting or it was placed there

        as a “throw down” by HARDY which would explain why he violated all police

        protocol, abandoned a dying civilian who needed first aid to get the bag

        containing the desperately needed “throw down” weapon to have a defense to

        the unjustified shooting.

  43.   Due to a lack of gunpowder stipling on JUVON’s body determined by the Autopsy

        Report conducted by the MDC Medical Examiner’s office, JUVON had to have

        been at least 6 feet away from Defendant HARDY when he unloaded 3 rounds at

        JUVON who, we know, based on the autopsy report, was not even facing

        Defendant HARDY at the time bookcase all three rounds struck JUVON on his

        left side. In short, the forensic evidence demonstrates that Defendant HARDY

        could not have been in reasonable, objective fear for his life when he used

        deadly force against JUVON.

  44.   Somebody from law enforcement – we don’t currently know exactly who but will

        once discovery is permitted in this case – obtained video footage from three

        cameras from a nearby apartment building and erased segments that captured

        the critical second of video evidence that preceded the shooting. This spoliation




                                       Page 9 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 10 of 32



        of evidence was apparently overlooked by the MDPD homicide investigator and

        the Miami Dade County State Attorney’s Office (“SAO”).

  45.   A public records search for the disciplinary profile of Defendant HARDY only

        going back to 2014, demonstrates a troubled officer to say the least, and, at

        worst, a real renegade officer. A copy of HARDY’s profile sheet is attached

        hereto as Exhibit C.

  46.   It shows 4 policy violations, 1 act of misconduct involving following procedures, 4

        acts of misconduct for lack of professionalism, 1 complaint for discourtesy and 1

        for false arrest and harassment.      It documents 2 use of force incidents, 4

        accidents within a three year period, 2 of which were preventable. Last, as

        discipline for all these acts, there are 2 letters of mere “counseling” as

        reprimands.

  47.   A public records search for the disciplinary profile of Defendant LEZA shows that

        he is just as aggressive and reckless and Detective HARDY, but again, it shows

        a failed leadership because there is no progressive discipline also clearly

        warranted against LEZA. LEZA racked up 6 on-duty vehicle crashes, 3 of which

        were preventable, all in a 10 year period. Yet, he received only 2 letters of written

        counseling and one letter of reprimand; that is not progressive discipline. He is

        also an officer who rules with a “heavy hand”. He is credited with 3 excessive use

        of force complaints and although the findings were favorable to him – not

        surprising in a police department where the code of silence rules – 3 civilians

        took the time and had the courage to report him for being physically abusive. A

        copy of LEZA’s profile sheet is attached hereto as Exhibit D.



                                        Page 10 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 11 of 32



  48.   A public records search for the disciplinary profile of Defendant TERRY displays

        a similar pattern to those of his colleagues above, and he apparently went to the

        same driving school as LEZA and HARDY and ties with LEZA for first place with

        6 crashes in 9 years, 3 of which were preventable. And to be sure and further

        evidenced of the leadership’s evenhandedness with no progressive discipline for

        each preventable accident, TERRY only received a “written reprimand”. There is

        an interesting entry of discipline that cannot be tracked to a citizen’s complaint or

        preventable accident that occurred on August 27, 2015 with this detective. It was

        a “violation of department policy” for “misuse of a computer system”. Upon

        information and belief, this would be using his police computer for a non-official

        purpose, a violation which must be reported to the FDLE and which could subject

        the offending officer to suspension or revocation of his FDLE certificate and even

        criminal charges.

  49.   TERRY has 8 complaints against him which show that he is the most rogue of

        the three detectives.   Five of the complaints are from civilians and range from

        conduct unbecoming a police officer to misconduct and one being a claim of

        missing property from a civilian. Two of these civilian complaints show as

        “closed”, suggestive that there was a finding of guilt because when there is not

        such a finding, the result reads as “unfounded” or “exonerated”. There is also a

        serious entry in this profile which shows an “internal investigation” for “felony

        conduct” as well. Last, there are 6 reported uses of force in this officer’s profile,

        highly indicative of a physically abusive officer. A copy of TERRY’s profile sheet

        is attached hereto as Exhibit E.



                                        Page 11 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 12 of 32



  50.        The personnel records obtained thus far for these officers do not show any

             progressive discipline, any remedial training or any change, cessation or

             reduction in complaints or uses of force following the first ones.

  51.        HARDY’s killing of JUVON is but one of many in a rash of questionable officer-

             involved incidents, many including the use of force and others that while not

             necessarily use of force related, nevertheless demonstrate a custom, policy and

             practice of a mismanaged police department lacking professionalism, leadership

             and accountability with no progressive discipline administered by this police

             department.

             The Commencement of Conspiracy to Massively Coverup the Bad Shooting

  52.        Although this complaint is at the very early pleading stage without discovery, an

             investigation conducted by Plaintiff’s counsel reveals a clear and frightening

             cover-up which began immediately following the shooting and continued

             thereafter with various manners and means and with one objective - to protect

             Detective HARDY and make this bad shooting look justified.

             i). The Adulterated-Spliced and Diced Video Taped Footage to Eliminate

             JUVON’s Actions Just Before The Shooting.

  53.        As part of the investigation, law enforcement obtained video footage1 from three

             fixed directional video cameras attached at three different locations on the

             outside of an apartment building located across the street/avenue from where the

             shooting took place. Two of the cameras are located on the opposite ends of the

             apartment building and one is centrally located in the middle of the apartment



  1
      As stated above, at this time we do not know whom, but discovery will lead us there.

                                                     Page 12 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 13 of 32



        building between the other two. The video footage from each camera reflecting

        the time by hour, minutes and second, continuously running were synchronized.

  54.   It is clear that all three cameras were identically synchronized to each other from

        a time-clock standpoint. The first camera captures the initiation of the foot chase

        and then it stops at 13:11:57 resuming at 13:12:53, 56 seconds later leaving out

        crucial evidence. In other words, almost 1 minute of the recording has been

        spliced and removed from the video footage. The second camera captures the

        initiation of the foot chase and then it stops at 13:10:19, only to resume at

        13:12:26, 2 minutes and 7 seconds later. In other words, over 2 minutes of this

        recording was spliced and removed from the footage. The third camera – the one

        in the middle – stops at 13:12:49 and resumes at 13:13:10, 21 seconds later.

        Again, deleting the most critical evidence of the video related to the events just

        before the shooting. It is not a coincidence that the “missing footage” for all three

        cameras is exactly the point in time capturing the interaction between Detective

        HARDY and JUVON right before the shooting.            A copy of the 3 video tapes

        referenced hereto are attached as composite Exhibit F.

  55.   The video footage for all three video has been clearly tampered with. The

        tampering is so obvious, it is ridiculous.

  56.   The defense investigation identifies when and where JUVON was just before the

        shooting and would have appeared on the video, but the footage is conveniently

        spliced to hide where JUVON was, what he was doing and all of his interactions

        right before Detective HARDY began to pursue him on foot after exiting the

        police vehicle. The deletion allows the Defendant detectives to “fill in the blanks”



                                         Page 13 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 14 of 32



        to meet the need of the moment and make this a “justified” shooting. They could

        testify as they did – that JUVON was carrying a suspect weapon. Of course if the

        video showed that, there would have been no need to get rid of it and the

        Defendant officers and the CITY would have been bannering it to the State

        Attorney’s Office (“SAO”) and the Internal Affairs section of the CITY police

        department. One thing is certain, JUVON nor his family did.

  57.   As more fully discussed and described below, the way the Defendants described

        their actions to the MDPD homicide investigator in parts of their sworn

        statements are still belied by what the video footage demonstrates – even as

        doctored.

  58.   For example, the MDPD homicide report states that CITY officers HARDY,

        TERRY and LEZA were in the area on an unrelated investigation but all riding

        together in an unmarked police vehicle, a Ford Expedition. The report goes on to

        say that the detectives were walking back to their vehicle when they suddenly

        observed JUVAN, “walking from the apartment complex, located on the

        Southside of NW 14 Street towards the intersection of NW 2 Avenue. Mr. Simon

        was known to Detectives Terry and Hardy from prior incidents and he was known

        to carry a firearm”. The Detectives observed that Mr. Simon was holding on to a

        heavy object under his gym pants as he walked across the street. The three

        detectives entered their police vehicle and Detective Leza reversed the vehicle to

        get close to MR. SIMON. By that time, MR. SIMON was walking through the

        alleyway behind the apartment complex at the incident location. Immediately

        thereafter, DETECTIVES       LEZA    and   HARDY     exited   the vehicle   while



                                       Page 14 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 15 of 32



        DETECTIVE TERRY was still indie the vehicle getting ready to exit as well.

        DETECTIVE TERRY heard DETECTIVE HARDY identify himself and tell MR.

        SIMON not to go into the apartment.          DETECTIVE TERRY looked in their

        direction and saw that as DETECTIVE TERRY was exiting the vehicle, he heard

        DETECTIVE HARDY say, ‘Don’t do it. Don’t do it. Drop it. Drop it’. Immediately

        thereafter DETECTIVE TERRY heard four gunshots”.

  59.   A reconstruction of the events by looking at the “gutted” video footage tells quite

        a different story - police officers covering for a brother officer to cover up this bad

        shooting to make it appear as a good one.

        ii). The False Sworn Testimony to Protect Detective Hardy

  60.   The second part of the cover up relates to the perjured, self-serving statements

        by the individual Defendants to the investigating MDPD homicide detectives,

        likely because they were not aware of the existence of the video footage –

        doctored up as it was. For example, Defendant LEZA testified he heard HARDY

        telling JUVON to “not do it” – meaning, not go in through the apartment door, he

        could not have actually seen JUVON pull out a weapon from his waistband

        before HARDY shot him multiple times, and witness, Breon Lester, testified that

        JUVON did not have a weapon on him when HARDY shot him.

  61.   Aside from the differentiation of the Defendant officers’ testimony from the

        “salvaged” video, their statements are belied by the sworn testimony of Mr.

        Lester.




                                        Page 15 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 16 of 32



        COUNT I – VIOLATION OF CIVIL RIGHTS UNDER § 1983 AGAINST THE CITY

  62.     Simon re-alleges the allegations of paragraphs 1-61, supra, and incorporates

          them as if stated herein in full.

  63.     At all times material hereto, Defendant CITY, as represented by the acts of its

          employees, permitted, tolerated and caused a pattern and practice of unjustified,

          unreasonable, and/or illegal uses of force against members of the public by

          police officers of the Defendant CITY. Although such acts were improper, police

          officers involved were not prosecuted and/or disciplined and/or retrained. In fact,

          some of said incidents were covered up with official claims that the police

          officers’ acts were justified and proper. As a result, the CITY police officers,

          including HARDY, were caused and encouraged to believe that members of the

          public could be subjected to illegal uses of force and that such illegal uses of

          force would be permitted by CITY.

  64.     In the instant matter, HARDY acted at all times material hereto under color of law

          and within the course and scope of his employment as an officer of the Florida

          City Police Department.

  65.     A reasonable officer standing in the shoes of HARDY and confronted with the

          same circumstances would believe that no force—much less deadly force—was

          necessary in the situation. JUVON had committed no crime. He posed no threat

          to the safety of HARDY, himself, or others. Indeed, JUVON, was not even acting

          suspiciously or committing any crime at the time of the approach. There was not

          ever reasonable suspicion to approach him. In Detective HARDY’s world,




                                              Page 16 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 17 of 32



        however JUVON was guilty of being known to HARDY as a person who allegedly

        carried a gun” even though JUVON had never been arrested with a firearm.

  66.   HARDY shot and killed JUVON rather than attempting to follow him until back-up

        officers arrives and or by tasing him or taking more precautionary courses of

        action.

  67.   The CITY was responsible for following and implementing all relevant laws, rules,

        regulations, and policies with regard to screening, hiring, retaining, training,

        supervising, controlling, disciplining, and assigning to duties the officers of the

        Florida City Police Department.

  68.   The CITY was deliberately, callously or recklessly indifferent to the rights of

        individuals, particularly JUVON, in that it instituted a custom or policy of

        negligently, recklessly, or willfully failing properly to screen, hire, retain, train,

        supervise, control, discipline, and assign to duties the officers of the Florida City

        Police Department.

  69.   The Department and the CITY had a custom and practice of using excessive

        force, including lethal force when the circumstances called for less-than-lethal

        force or no force, against individuals such as JUVON.

  70.   The Department and the CITY had a custom and practice of using excessive

        force, including lethal force when the circumstances called for less-than-lethal

        force or no force, more frequently than officers in other similarly-sized and

        similarly-situated cities.

  71.   The Department and the CITY had a custom and practice of using excessive

        force, including lethal force when the circumstances called for less-than-lethal



                                        Page 17 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 18 of 32



        force or no force, when alternative means of handling the situation as described

        above were available.

  72.   The Department and the CITY failed by custom and practice to have any

        effective policy or procedure to prevent the use of excessive force against

        individuals such as JUVON.

  73.   The CITY failed to determine whether members of the Department, particularly

        HARDY, posed a threat to the public as a result of their propensity to commit

        unlawful acts and to engage in unprofessional activity and improper use of force.

  74.   The Department and the CITY acted with deliberate, callous, or reckless

        indifference to the constitutional rights of JUVON.

  75.   The CITY knew or should have known that its deliberate, callous, or reckless

        indifference foreseeably would result in injury to members of the public, including

        JUVON.

  76.   In light of the excessive number and frequency of complaints against these and

        other CITY officers, the need for the CITY to train or retrain officers on the use of

        force and to investigate and discipline officers involved in use of force was

        obvious.

  77.   Despite its knowledge of the dangerous propensities of the members of the

        Department, particularly HARDY, the CITY failed and refused to remove such

        members of the Department from their positions as police officers, failed and

        refused to take meaningful disciplinary action against such members of the

        Department, and failed to provide redress for members of the public, such as

        JUVON, who have been injured thereby.



                                        Page 18 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 19 of 32



  78.   The CITY, through its deliberate, callous, or reckless indifference, failed to

        ensure that the members of the Department, particularly HARDY, while acting

        within the course and scope of their employment and while acting under color of

        law, would not violate the constitutional and statutory rights of the public,

        including JUVON.

  79.   The Florida City Police Department, though its officers, maintained a custom or

        policy of using excessive force as evidenced by its failure to impose progressive

        discipline for misconduct.

  80.   The CITY caused, permitted, and tolerated a pattern and practice of unjustified,

        unreasonable, unlawful, and excessive use of force against members of the

        public by officers of the Department, and failed to prosecute, discipline, or train

        the officers involved, causing and encouraging the members of the Department

        to believe that individuals could be subjected to the use of excessive force and

        that the CITY would permit and protect such use of excessive force.

  81.   In demonstrating the CITY’s stellar stewardship with CITY Police Chief Pedro

        Taylor at the helm, in or about 2013, Chief Taylor showed a sex tape to two

        ladies - a mother and daughter - who worked for the City. The sex tape depicted

        another Florida City police officer who was the supervisor of one of the ladies.

        The ladies sued the CITY for sexual harassment. The City’s own investigation

        concluded that the Chief may have used poor “judgment”.

  82.   Another example, one CITY officer, Ken David Armenteros was involved in

        serious misconduct. On September 13, 2016, while off-duty and on his personal

        motorcycle, Armenteros requested emergency back-up after a confrontation



                                       Page 19 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 20 of 32



        outside a known “drug house” in Florida City with a man who was later arrested

        by responding Florida City police officers. An investigation revealed that

        Armenteros had materially and fraudulently misrepresented the facts supporting

        the arrest of the other man – Christopher Maurice Lewis.

  83.   In or about 2019, Gillian Palacios sued the CITY and Florida City Officer Marcus

        Terry – the same Marcus Terry sued herein - for fatally but unnecessarily using

        excessive force by shooting Ms. Palacio’s dog. The complaint charges

        negligence, intentional infliction of emotional distress and violations of U.S.C.

        §1983.

  84.   The above-described conduct represents a pattern of poor leadership and

        practice by which members of the public were injured or killed by the intentional

        and/or reckless misconduct of the CITY’s police officers and/or that serious

        incompetence or misbehavior and excessive use of unnecessary force was

        widespread throughout the Department.

  85.   The CITY established and maintained a system of reviewing incidents and

        complaints of abuse of authority, such as, inter alia, the excessive use of force by

        members of the Department, that failed to identify the abuse of authority and use

        of excessive force as such and failed to subject the officers involved to

        appropriate supervision, discipline, and training, such that it has become the

        custom, policy, pattern, and practice of the CITY to encourage and tolerate such

        abuse of authority and use of excessive force.

  86.   The CITY through the Department, has maintained a longstanding, wide spread

        history of failing to properly hire, train, supervise, and/or discipline its officers for,



                                          Page 20 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 21 of 32



        inter alia, illegal uses of force, even though there has been repeated, widely

        publicized notice of the unlawful and improper conduct of its employees.

  87.   The above referenced acts, omissions, policies, and customs of the CITY caused

        its police officers, including Defendant HARDY, to believe that such acts of

        improper uses of force would not be properly monitored by supervisory officers,

        and would not be properly investigated or sanctioned, but instead would be

        tolerated. The foreseeable result being that officers, like Defendant HARDY,

        were more likely to use improper or excessive force.


  88.   The actions of the Department and the CITY violated JUVON’s clearly

        established, well-settled, and constitutionally protected rights to not be deprived

        of his life, to not be deprived of his liberty without due process of law, and to be

        free from the use of excessive, unreasonable, and unjustified force against his

        person.

  89.   JUVON was a victim of such abuse of lawful authority and Defendant HARDY’s

        illegal acts were the direct result of the above-described acts, omissions, policies,

        or customs of the CITY.

  90.   As a direct and proximate result of the deprivation of his constitutionally protected

        rights, JUVON lost his life and incurred damages.

  91.   The Plaintiff, SIMON, as the Personal Representative of the Estate of JUVON,

        claims damages for the wrongful death of JUVON, including but not limited to the

        loss of his income, net accumulations, funeral expenses, services, protection,

        care, assistance, society, companionship, comfort, guidance, counsel, and




                                        Page 21 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 22 of 32



          advice, as well as physical pain and suffering and emotional trauma and

          suffering.

  92.     The law is clear in the Eleventh Circuit that an officer loses qualified immunity

          when his/her wrongful acts are conducted outside the scope of their discretionary

          duty when the alleged wrongful acts occurred. Rich v. Dollar, 841 F.2d 1558

          (11th Cir. 1988). Qualified immunity does not exist where gross incompetence or

          neglect of duty are present. Malley v. Briggs, 475 U.S. 335, 336 (11th Cir. 1998).

        COUNT II – VIOLATION OF CIVIL RIGHTS UNDER § 1983 AGAINST HARDY

  93.     SIMON re-alleges the allegations of paragraphs 1-61, supra, and incorporates

          them as if stated herein in full.

  94.     HARDY, when he shot and killed JUVON, subjected JUVON to the deprivation of

          clearly established rights, privileges, and immunities secured by the Constitution

          and laws of the United States, including the right to be free from unreasonable

          seizure, the right to not be deprived of life and liberty without due process of law,

          and the right to be free from the use of excessive force against his person.

  95.     HARDY’s conduct was committed with deliberate, callous, or reckless

          indifference to JUVON’s constitutional rights.

  96.     Any reasonable officer standing in HARDY’s shoes would have known that

          HARDY’s conduct foreseeably would result in the deprivation of JUVON’s

          constitutional rights.

  97.     Alternative means, other than the use of lethal force, were available to handle the

          situation.




                                              Page 22 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 23 of 32



  98.    In HARDY’s interaction with JUVON, there was at stake no governmental

         interest: JUVON had committed no crime; JUVON was not a threat to HARDY,

         himself, or others; JUVON was not actively resisting HARDY; JUVON was not

         fleeing.

  99.    As a direct and proximate result of the deprivation of his constitutionally protected

         rights, JUVON lost his life and incurred damages.

  100.   The Plaintiff, SIMON, as the Personal Representative of the Estate of JUVON,

         claims damages for the wrongful death of JUVON, including but not limited to the

         loss   of   his   income,     services,     protection,   care,   assistance,   society,

         companionship, comfort, guidance, counsel, and advice, as well as physical pain

         and suffering and emotional trauma and suffering.

         WHEREFORE, the Plaintiff, SIMON, as the Personal Representative of the

  Estate of JUVON, prays that this Honorable Court enter judgment against the

  Defendant, HARDY for violating 42 U.S.C. § 1983, declare the acts of HARDY violative

  of JUVON’s constitutionally protected rights, award compensatory damages, award

  punitive damages, and award attorney’s fees and costs pursuant to 42 U.S.C. §

  1988(b), along with any and all other relief the Court deems proper and just.

  COUNT III –CONSPIRACY BETWEEN THE CITY AND DEFENDANTS HARDY, LEZA
                     AND TERRY (§1983 FEDERAL CLAIM)

  101.   SIMON re-alleges the allegations of paragraphs 1-61, supra, and incorporates

         them as if stated herein in full.

  102.   On or about May 30, 2018 through and including the conclusion of the FDLE and

         MDPD investigations, each and every one of the Defendants conspired,

         confabulated, colluded or otherwise agreed to commit one or more unlawful acts.


                                             Page 23 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 24 of 32



  103.   The object of the conspiracy was to obstruct the official MDPD shooting

         investigation in a manner that would clear HARDY and the Defendant CITY from

         any liability or it was otherwise an unjustified shooting and therefore, a homicide,

  104.   The manner and means of the conspiracy was to provide at least partial, but

         materially false information to the MDPD homicide investigators in a manner that

         would have appeared to have made Detective HARDY’s use of deadly force

         justified.

  105.   Another manner and means of the conspiracy was to tamper with and remove

         critical, relevant and material parts of the three video footages in order to be able

         to liberally create whatever story was necessary to defend Detective HARDY’s

         actions without fear of impeachment by this objective evidence.

  106.   Some, but not all of the overt acts of the conspiracy include the false statements

         by LEZA and TERRY to the MDMD homicide investigators and tampering with

         the video footage evidence.

  107.   This Court has concurrent jurisdiction of this claim for a violation of civil rights.

  108.   This claim is brought against all of the Defendants for their engagement in a

         conspiracy to conceal and/or cover-up the events that occurred to deprive the

         Plaintiff of their constitutional rights.

  109.   These Defendants, and others, for the purpose or impeding, hindering,

         obstructing or defeating the due course of justice with intent to deny the Plaintiffs

         of equal privileges and immunities under the law.

  110.   More specifically, these Defendants conspired with one another to secret and/or

         alter facts that took place on the date of the incident to conceal and limit the



                                            Page 24 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 25 of 32



         Defendants’ legal liability in violation of the rights, privileges, liberties and

         immunities secured to the Plaintiffs by the United States Constitution.

  111.   As a result, Plaintiff suffered severe emotional and physical injury, mental

         anguish and loss of capacity for the enjoyment of life. The losses are either

         permanent or continuing and Plaintiff will suffer the losses in the future.

  112.   The law is clear in the Eleventh Circuit that an officer loses qualified immunity

         when his/her wrongful acts are conducted outside the scope of their discretionary

         duty when the alleged wrongful acts occurred. Rich v. Dollar, 841 F.2d 1558

         (11th Cir. 1988). Qualified immunity does not exist where gross incompetence or

         neglect of duty are present. Malley v. Briggs, 475 U.S. 335, 336 (11th Cir. 1998).

  WHEREFORE, Plaintiff demands judgment for damages against the Defendants and

  any other relief this Court deems just and appropriate.

         COUNT IV – WRONGFUL DEATH AGAINST THE CITY (STATE TORT)

  113.   SIMON re-alleges the allegations of paragraphs 1-61, supra, and incorporates

         them as if stated herein in full.

  114.   This is an action for damages brought pursuant to the Florida Wrongful Death

         Act, sections 768.28 and 768.16 to .26, Florida Statutes.

  115.   SIMON has been named Personal Representatives of JUVON’s Estate.

  116.   JUVON has waived all rights to any claim for damages resulting from his death

         and all rights to inherit from the Estate, leaving LEVY SIMON as the sole

         potential beneficiary of a recovery in this action.

  117.   At all times material hereto, Defendant HARDY was an agent, servant, or

         employee of the CITY, acting within the course and scope of his employment.



                                             Page 25 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 26 of 32



  118.   At all times material hereto, Defendant HARDY used his firearm with the

         knowledge, consent, and permission of the CITY.

  119.   Police officers have a common-law duty to exercise reasonable care in carrying

         out their law-enforcement responsibilities.

  120.   HARDY breached that duty by using his firearm in a careless and negligent

         manner so as to legally, directly, and proximately cause the wrongful death of

         JUVON.

  121.   A reasonable officer standing in HARDY’s shoes and confronted with the same

         circumstances would believe that no force—much less deadly force—was

         necessary in the situation.

  122.   Alternative means of handling the situation were available to HARDY.

  123.   As a direct and proximate result of the HARDY’s breach of his duty, JUVON was

         killed.

  124.   As a further direct and proximate result of HARDY’s breach of his duties, SIMON

         suffered damages, including the loss of JUVAN’s support and services, mental

         pain and suffering, and funeral and burial expenses; the Estate of JUVON the

         loss of prospective net accumulations.

  125.   The CITY is vicariously liable for the actions and omissions of HARDY, who was

         acting within the course and scope of his employment when he shot and killed

         JUVAN.

         WHEREFORE, in light of the foregoing, the Plaintiff, LEVY SIMONS, as the

  Personal Representative of the Estate of JUVON, prays that this Honorable Court enter

  judgment against the Defendant, the CITY, and award damages for loss of support and



                                        Page 26 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 27 of 32



  services, mental pain and suffering, funeral and burial expenses, and lost prospective

  net accumulations, along with all other relief the Court deems proper and just.

    COUNT V – WRONGFUL DEATH AGAINST DETECTIVE HARDY (STATE TORT)

  126.   SIMONS re-alleges the allegations of paragraphs 1-61, supra, and incorporates

         them as if stated herein in full.

  127.   This is an action for damages brought pursuant to the Florida Wrongful Death

         Act, sections 768.16 to .26, Florida Statutes.

  128.   SIMONS has been named Personal Representatives of JUVON’s Estate.

  129.   JUVON has waived all rights to any claim for damages and all rights to inherit

         from the Estate, as a result of his death, leaving SIMONS as the sole potential

         beneficiary of a recovery in this action.

  130.   Police officers have a common-law duty to exercise reasonable care in carrying

         out their law-enforcement responsibilities.

  131.   HARDY breached that duty when he shot JUVON three times.

  132.   A reasonable officer standing in HARDY’s shoes and confronted with the same

         circumstances would believe that no force—much less deadly force—was

         necessary in the situation.

  133.   Alternative means of handling the situation were available to HARDY.

  134.   HARDY’s conduct in interacting with JUVON was committed in a manner

         exhibiting wanton and willful disregard of human rights and safety.

  135.   As a direct and proximate result of HARDY’s breach of his duty, JUVON was

         killed.




                                             Page 27 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 28 of 32



  136.   As a further direct and proximate result of HARDY’s breach of his duties,

         SIMONS suffered damages, including the loss of JUVON’s support and services,

         mental pain and suffering, and funeral and burial expenses; the Estate of JUVON

         suffered the loss of prospective net accumulations.

         WHEREFORE, in light of the foregoing, the Plaintiff, LSIMONS, as the Personal

  Representative of the Estate of JUVON, prays that this Honorable Court enter judgment

  against the Defendant, HARDY and award damages for loss of support and services,

  mental pain and suffering, funeral and burial expenses, and lost prospective net

  accumulations, as well as punitive damages, along with all other relief the Court deems

  proper and just.

    COUNT VI – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS, PAIN AND
      SUFFERING AGAINST DETECTIVE HARDY AND THE CITY (STATE TORT)

  137.   SIMONS re-alleges the allegations of paragraphs 1-61, supra, and incorporates

         them as if stated herein in full.

  138.   The CITY through Detective HARDY acted unreasonably and in disregard of

         human rights, safety or property and acted in bad faith and with malicious

         purpose and/or in a manner exhibiting wanton and willful disregard of the

         JUVON’s rights.

  139.   The CITY through Detective HARDY engaged in extreme and outrageous

         conduct going beyond all possible bounds of decency and is regarded as

         shocking, atrocious and utterly intolerable in a civilized community, and acted

         with gross negligence.




                                             Page 28 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 29 of 32



  140.   The CITY through HARDY acted so wantonly careless and in disregard of the

         Plaintiff’s human rights and acted with malicious purposes to cause severe

         emotional distress.

  141.   The CITY through HARDY’s actions were the legal cause of the severe emotion

         distress to the Plaintiffs by:

         a. Acting deliberate or reckless thereby inflicting mental suffering and anguish.

         b. HARDY’s conduct was outrageous.

         c. HARDY’s conduct caused the emotional stress; and

         d. the Plaintiff’s emotional stress and mental suffering is severe as a result.

  142.   As a result, Plaintiff suffers severe emotional and physical injury, mental anguish

         and the loss of capacity for the enjoyment of life,

  143.   As a further direct and proximate result of the CITY’s and HARDY’s breach of his

         duties, SIMONS suffered damages, including the loss of JUVON’s support and

         services, mental pain and suffering, and funeral and burial expenses; the Estate

         of JUVON suffered the loss of prospective net accumulations.

         WHEREFORE, in light of the foregoing, the Plaintiff, SIMONS, as the Personal

  Representative of the Estate of JUVON, prays that this Honorable Court enter judgment

  against the Defendant, HARDY and award damages for loss of support and services,

  mental pain and suffering, funeral and burial expenses, and lost prospective net

  accumulations, as well as punitive damages, along with all other relief the Court deems

  proper and just.




                                          Page 29 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 30 of 32



  COUNT VI –CONSPIRACY BETWEEN THE CITY AND DEFENDANTS HARDY, LEZA
                        AND TERRY (STATE TORT)

  144.   SIMON re-alleges the allegations of paragraphs 1-61, supra, and incorporates

         them as if stated herein in full.

  145.   On or about May 30, 2018 through and including the conclusion of the FDLE and

         MDPD investigations, each and every one of the Defendants conspired,

         confabulated, colluded or otherwise agreed to commit one or more unlawful acts.

  146.   The object of the conspiracy was to obstruct the official MDPD shooting

         investigation in a manner that would clear HARDY and the Defendant CITY from

         any liability or it was otherwise an unjustified shooting and therefore, a homicide,

  147.   The manner and means of the conspiracy was to provide at least partial, but

         materially false information to the MDPD homicide investigators in a manner that

         would have appeared to have made Detective HARDY’s use of deadly force

         justified.

  148.   Another manner and means of the conspiracy was to tamper with and remove

         critical, relevant and material parts of the three video footages in order to be able

         to liberally create whatever story was necessary to defend Detective HARDY’s

         actions without fear of impeachment by this objective evidence.

  149.   Some, but not all of the overt acts of the conspiracy include the false statements

         by LEZA and TERRY to the MDMD homicide investigators and tampering with

         the video footage evidence.

  150.   This Court has concurrent jurisdiction of this claim for a violation of civil rights.




                                             Page 30 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 31 of 32



  151.   This claim is brought against all of the Defendants for their engagement in a

         conspiracy to conceal and/or cover-up the events that occurred to deprive the

         Plaintiff of their constitutional rights.

  152.   These Defendants, and others, for the purpose or impeding, hindering,

         obstructing or defeating the due course of justice with intent to deny the Plaintiffs

         of equal privileges and immunities under the law.

  153.   More specifically, these Defendants conspired with one another to secret and/or

         alter facts that took place on the date of the incident to conceal and limit the

         Defendants’ legal liability in violation of the rights, privileges, liberties and

         immunities secured to the Plaintiffs by the United States Constitution.

  154.   As a result, Plaintiff suffered severe emotional and physical injury, mental

         anguish and loss of capacity for the enjoyment of life. The losses are either

         permanent or continuing and Plaintiff will suffer the losses in the future.

  WHEREFORE, Plaintiff demands judgment for damages against the Defendants and

  any other relief this Court deems just and appropriate.


                                           Jury Demand

  155.   SIMON demands a trial by jury of all issues so triable as of right.

  Dated this 29th day of May, 2020.

                                                Respectfully submitted,


                                                _/s/ Richard J. Diaz
                                                Richard J. Diaz, Esq. (F.B.N. 0767697)
                                                Richard J. Diaz, P.A.
                                                3427 Ponce de Leon Blvd
                                                Coral Gables, FL 33434
                                                P: (305) 444-7181


                                            Page 31 of 32
Case 1:20-cv-22244-JEM Document 1 Entered on FLSD Docket 05/29/2020 Page 32 of 32



                                     F: (305) 444-8178




                                  Page 32 of 32
